DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s amendment to claim 27 has successfully overcome the previous objection. That objection is now withdrawn.
	Concerning the § 103 obviousness rejections, Applicant’s amendments have overcome the existing rejections; however, after further search and consideration, new/updated grounds of rejection are made in view of an additional reference (Gupta).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-9, 13-19, 22, 24-25 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0220137 A1 to Mahajan et al. (hereinafter “Mahajan”) in view of US 2019/0008461 A1 to Gupta et al. (hereinafter “Gupta”) in view of US 2019/0029552 A1 to Perschbacher et al. (hereainafter “Perschbacher”) in view of US 2019/0038149 A1 to Gopalakrishnan et al. (hereainafter “Gopalakrishnan”). 
	Regarding Claims 1, 3, 8-9, 13-17, 18-19, 24-25, 28, Mahajan teaches: 
(see “receives cardiac data from an implantable medical device” in the abstract) comprising: 
A housing configured to be implanted in a patient (see FIG. 1)
storage medium (see, e.g., “memory circuit” in Para. 7); and 
processing circuitry (see, e.g., “arrhythmia analysis circuit” in Para. 7) operably coupled to the storage medium (see Para. 7) and configured to: 
obtain cardiac electrograms (see e.g. “electrogram” in Paras. 28-31, 35, 60) data of a patient; 
perform feature-based delineation of the cardiac electrogram data to identify cardiac features that are present in the cardiac electrogram data and that are indicative of an arrythmia (see step 602 in FIG. 6; also see “The one or more cardiac signals are indicative of one or more arrhythmia episodes of a patient in whom the IMD is implanted” in Para. 49 – this must inherently and necessarily be based on one or more features of the electrogram);
determine, based on the feature-based delineation, that the cardiac features satisfy at least one threshold criterion for application of a machine learning model for verifying that an episode of the arrhythmia has occurred in the patient (see “The one or more cardiac signals are indicative of one or more arrhythmia episodes of a patient in whom the IMD is implanted” in Para. 49, i.e. the signals being “indicative of one or more arrhythmia episodes” is the threshold criterion), 
in response to determining that the cardiac features satisfy the at least one threshold criterion for application of the machine learning model, apply the machine (see e.g. step 604 and Para. 41: “adjudication algorithms are each selected from available machine learning algorithm” and Paras. 50, 53, 54); and 
in response to verifying, by the machine learning model, that the episode of the arrhythmia has occurred in the patient, generate data for transmission to a computing device, the data comprising an indication that the episode of the arrhythmia has occurred in the patient and one or more of the cardiac features that coincide with the arrhythmia (see e.g. step 610 in FIG. 6; also generally see Paras. 51-60)
	
	Mahajan fails to specifically teach that the various processing steps are carried out by processing components within the implanted device itself; rather, Mahajan teaches that these steps are performed by external system 190. However, as a general matter in implantable devices, it was well known that processing loads can either be carried out locally by processing components within the device, and/or by one or more external devices. For instance, Gupta teaches an implantable sensor apparatus which includes machine learning algorithms (for evaluating sensor data), and specifically teaches that the algorithms can be carried out by processing components within the implant itself, or transmitted “off-board” to an external apparatus or cloud entity (see Paras. 96: “Notably, such algorithms may be implemented in computerized logic (software, firmware, or even hardware) that is resident in any number of different locations within the system, including: (i) within the implanted sensor apparatus itself; (ii) "off-board" the sensor apparatus, such as in an external receiver apparatus (examples of which are described below); (iii) off-board, in a connected "cloud" entity; and/or combinations of the foregoing (e.g., in a distributed computing architecture). …” and 123: “… certain embodiments of the disclosure may implement the "machine learning" aspects indigenously on the implanted sensor apparatus 200 itself, thereby effectively obviating the need for communication with the external receiver 400, 450, at least for functions relating to systemic or other error modeling and correction …”). It would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Mahajan to carry out the steps of the arrhythmia classification system locally on suitable processing circuitry within the implantable device, as seen in Gupta, because it would predictably allow the implantable device to carry out the necessary analysis of the data without relying on an external system. 

	Concerning the limitations “perform feature-based delineation of the cardiac electrogram data to identify cardiac features that are present in the cardiac electrogram data and that are indicative of an arrythmia; determine, based on the feature-based delineation, that the cardiac features satisfy at least one threshold criterion for application of a machine learning model for verifying that an episode of the arrhythmia has occurred in the patient,” these limitations are considered to be taught by Mahajan as discussed above. However, as further evidence of these limitations being known, attention is directed to Perschbacher which teaches “apply a first arrhythmia detection criteria to the received cardiac signal; apply, (see abstract). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Mahajan to only apply the machine learning model after an initial (i.e. simple) detection of arrhythmia, akin to what is seen in Perschbacher, because it would intuitively only use the resource-heavy machine learning for episodes that qualify under a less resource-intensive inquiry. 

Concerning the limitation “wherein the machine learning model comprises a machine learning model trained using cardiac electrogram data for a plurality of patients,” the Examiner first notes that it is extremely well known in the medical diagnostic arts to train a machine learning model using patient data from multiple patients (usually, although not necessarily, from patients that share one or more similarities, e.g. age, sex, condition etc., to the patient-in-question). As one example of this, attention is directed to Gopalakrishnan which teaches a machine learning model for arrhythmia trained from multiple patients (see Paras. 16, 63, 93). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Mahajan to train the machine learning model from multiple patients, as taught by Gopalakrishnan, because this would enhance the accuracy of the model.

Regarding Claim 2, see FIGS. 9, 11 and Paras. 58, 62 of Mahajan; Also see “type” in Paras. 40, 50, 58 of Mahajan.

	Regarding Claim 6, see e.g. “ECG before, after and during the activity or circumstance so that the effect on the ECG can be determined” in Para. 69 of Gopalakrishnan; it would have been obvious to one skilled in the art as of Applicant’s effective filing date (1) that the “electrogram” mentioned in Mahajan inherently includes, could include, or could be modified to include, electrocardiogram (ECG) data, as this is perhaps the most well-known type of electrogram (and, regardless, Mahajan’s “electrogram” of the heart necessarily amounts to ECG data), and (2) to modify Mahajan to analyze the ECG data before, during, and after any identified episodes, as this would help ensure a complete analysis of the patient’s condition.

Regarding Claims 7, 22 and 29-30, see “allows the user to adjust settings of IMD 205” in Para. 37; also see “manual adjudication,” “manually,” and “additional features” in Paras. 42, 45, 46, 51, 54, 57, 62 of Mahajan.

Regarding Claim 9, see e.g. “duration of the abnormality” in Para. 73 and “duration”/”durations” in Para. 111 of Gopalakrishnan. It would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to determine/analyze the duration of an episode of arrhythmia, as seen in the cited portions of Gopalakrishnan, because it is inherently useful diagnostic information.

Regarding Claim 13, see, e.g., FIGS. 7 and 9 and Para. 45 of Mahajan.

Regarding Claims 15-16, see, e.g., “ECG recordings may be taken at the same or different times of days, under similar or different circumstances” in Para. 68 and “Changes in any feature of the ECG signal over time may be used for a relative comparison with similar changes in any ECG database or with data derived from an ECG database” in Para. 71 and “the system can also retrieve the patient's ECG data that were taken under similar circumstances and can analyze this subset of ECG data” in Para. 77 of Gopalakrishnan. It would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to determine similarity of one or more features between the sensed ECG and a stored library of one or more ECGs, as taught by Gopalakrishnan, because this would enhance the usefulness of the real-time detection based on previous detections/analyses.

Regarding Claim 17, see e.g. “In response to the continuous measurement and recordation of the heart rate of the user, parameters such as heart rate (HR), heart rate variability (R-R variability or HRV), and heart rate turbulence (HRT) may be determined. These parameters and further parameters may be analyzed to detect and/or predict one or more of atrial fibrillation, tachycardia, bradycardia, bigeminy, trigeminy, or other cardiac conditions” in Para. 10 of Gopalakrishnan; it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to consider one or more of R-R interval and/or HRV for identifying AFib and/or tachycardia, as seen in Gopalakrishnan, because .

Claims 4-5 and 10-12, 20-21, 23, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan in view of Gupta in view of Perschbacher in view of Gopalakrishnan as applied to claim 1 above, and further in view of US 2020/0100693 A1 to Velo (hereinafter “Velo”).
Regarding Claims 4-5 and 11-12, 20-21, 26-27, Mahajan in view of Gupta in view of Perschbacher in view of Gopalakrishnan teaches claim 1 as discussed above, but fails to specifically teach that noise/posture/movement is analyzed as a prerequisite for applying the machine learning model for arrhythmia analysis. Another reference, Velo, teaches a similar arrhythmia monitoring/analyzing device in which the arrhythmia monitoring is suspending if movement and/or noise exceeds a threshold, because e.g. it could be “beneficial because arrhythmia monitoring under such conditions would likely be inaccurate” (see e.g. Para. 60). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Mahajan in view of Gupta in view of Perschbacher in view of Gopalakrishnan to analyze noise/movement/posture as a pre-requisite for the machine learning analysis of arrhythmia, akin to what is taught in Velo, because e.g. it would help increase the accuracy of any determinations of the model by excluding periods of time in which data would be unreliable.

Regarding Claims 10 and 23, see e.g. “filter” in Paras. 45-46 of Velo; the Examiner notes that filtering raw sensor data is extraordinary well known in the medical diagnostic arts. It would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Mahajan in view of Gupta in view of Perschbacher in view of Gopalakrishnan to filter the electrogram data because it would enhance the accuracy of the determination by excluding irrelevant portions of data. Additionally/alternatively, see the rejection of claims 4-5 above, which also addresses a “filter” in the sense that e.g. high-noise time periods are filtered out.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cited in past action(s):
Patel ‘281: see abstract;
Zhang ‘559: see abstract;
Boleyn ‘269: see abstract;
Volpe ‘335: see abstract;
Shute ‘997: see abstract and Para. 78;
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center 




/JOHN R DOWNEY/Primary Examiner, Art Unit 3792